DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 03/29/2021, in which claims 17, 25, 28, 29, 31, 32 were amended, claims 1-16, 30 were cancelled, has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,276,838 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 17-29, 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claims 17 and 31, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “a second pad electrode on the first pad electrode, wherein the second pad electrode covers a top portion of the first cover pad electrode” of claim 17 or claim 31 in combination 
Claims 18-29, 32-36 are allowable based on their dependence on claims 17 and 31, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822